DETAILED ACTION 
Notice of Pre-AlA or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on 4/19/22. Applicant amended claims 1-3, 11, 13, 18, canceled claim 4 and added new claims 21 and 22. Therefore, claims 1-3, 5-22 are currently pending in this application.

Claim Objections
Claims 1, 2, 4, 5, 7-15, 20 are objected to because of the following informalities:
-In Claims 1, 13, "the volume” needs to be changed to –a volume--.
-In Claim 2, "the ratio" needs to be changed to – a ratio--.
-In Claim 4 , “the sum’ needs to be changed to – a sum--.
-In Claim 5, "the total amount” needs to be changed to – a total amount --.
-In Claim 7, "the total amount” needs to be changed to – a total amount --.
-In Claim 7, "the percentage” needs to be changed to – a percentage --.
- In Claims 8-11, "the washcoat load” needs to be changed to – a washcoat--. 
-In Claims 12-14, 20, "the oxygen storage capacity” needs to be changed to – an oxygen storage capacity --. 
-In Claim 15, “the ratio” needs to be changed to – a ratio--.
- In Claim 15, "the total catalyst volume” needs to be changed to – a total catalyst volume--.  Appropriate correction is required.



Claim Rejection - 35 USC 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13, 18 are rejected under 35 U.S.C. 102a1 as being anticipated by Morgan (US 2014/0301924). 
Regarding claim 13, Morgan discloses an exhaust gas purification system for a gasoline engine, comprising in consecutive order the following devices: 
a first three-way-catalyst (18), a gasoline particulate filter (22) and a second three- way-catalyst (24)(Fig. 3), wherein the platinum-group metal (PGM) concentration of the second TWC (larger zone 24 in Fig. 3) greater than the PGM concentration of the GPF(smaller zone 22 in Fig,. 3) wherein the PGM concentration is determined in g/ft3 of the volume of the device, and wherein the oxygen storage capacity (OSC) of the TWC1 (18) is greater than the OSC of the second TWC (24) (see par. [0099]), wherein the OSC is determined in mg/l of the volume of the device.

Regarding claim 18, Morgan discloses an exhaust gas purification system for a gasoline engine, comprising in consecutive order the following devices: 
a first three-way-catalyst (18), a gasoline particulate filter (22) and a second three- way-catalyst (24) (Fig. 3), wherein the platinum-group metal (PGM) concentration of the second three way catalyst (larger zone 24) is greater than the PGM concentration of the GPF (zone 22) (Fig. 3), wherein the PGM concentration is determined in g/ft3 of the volume of the device, and wherein the wash coat load (WCL) of the GPF (22) (Fig. 3) is from 50 g/l to 110 g/l (see par. [0053]).

Allowable Subject Matter
Claims 1, 13 would be allowable if rewritten to overcome the objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 2-3, 5-17 would be allowable if rewritten to overcome the objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments filed 4/19/22 have been fully considered but they are moot in view of a new ground of rejection as set forth above. 

Conclusion
Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272-4866. The examiner can normally be reached on Monday -Friday from 8:30 a.m. - 5:00p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PHUTTHIWAT WONGWIAN, can be reached on (571) 270-5426. The fax number for this group is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (INUSA OR CANADA) or 571 -272-1000.

/D.T./
Examiner, AU 3747


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747